159 Ga. App. 678 (1981)
285 S.E.2d 58
FLICK
v.
THE STATE.
62012.
Court of Appeals of Georgia.
Decided September 23, 1981.
Richard A. Epps, for appellant.
Ben L. Bateman, District Attorney, Leland K. Hawks, Assistant District Attorney, for appellee.
SOGNIER, Judge.
Flick appeals his revocation of probation on the grounds (1) that the trial court's Order of Revocation does not meet the requirements of Gagnon v. Scarpelli (411 U.S. 778); (2) that he was denied due process of law by the trial court's failure to advise him of his right to request appointed counsel; and (3) because the condition of probation he violated (banishment from the South Georgia Judicial Circuit) is illegal and void due to its unreasonableness. Each enumeration of error has been decided adversely to appellant's *679 contentions. Goswick v. State, 150 Ga. App. 279, 283 (3) (257 SE2d 303) (1979); Mercer v. Hopper, 233 Ga. 620 (212 SE2d 799) (1975); Foskey v. Sapp, 237 Ga. 788, 789 (229 SE2d 635) (1976); State v. Collett, 232 Ga. 668, 670-671 (208 SE2d 472) (1974).
Judgment affirmed. Shulman, P. J., and Birdsong, J., concur.